DETAILED ACTION
This office action is in response to claims filed 08/02/2021. Claims 1-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a controller adapted to control the current emerging at the DC-voltage side connection of the rectifier toward a setpoint value by controlling a torque of the first electric motor” must be shown or the features canceled from the claims 1 and 9-12.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 12, 14-15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takehara et al US 20050173198 A1 (Hereinafter “Takehara”), in view of Huang US 20140361613 A1 (Hereinafter “Huang”).
Regarding Claim 1, a system, comprising: 
a first electric motor (Fig. 3, 37) adapted to drive a flywheel energy store (Fig. 3, 41) 
a second electric motor (Fig. 3, 19); 
a first inverter (Fig. 3, 35) including a DC-voltage side connection adapted to be connected to a DC-voltage side connection of a rectifier (Fig. 3, 15) that is supplied from an electrical AC-voltage supply network (Fig. 3, 13), the first inverter (Fig. 3, 35) adapted to feed the first electric motor (Fig. 3, 37) and including a voltage acquisition device (Fig. 3, A) adapted to acquire emerging voltage at the DC-voltage side connection of the rectifier; 
a second inverter (fig. 3, 17) including a DC-voltage side connection adapted to be connected to the DC-voltage side connection of the rectifier (Fig. 3, 15), the second inverter adapted to feed the second electric motor (Fig. 3, 19; and 
a controller (fig. 3, 43) adapted to control the voltage emerging at the DC-voltage side connection of the rectifier toward a setpoint value by controlling a torque of the first electric motor ([0042] The measured voltage at point A, and the rotational speed detected by a tachometer or pulse generator 39 which is connected to the flywheel 41, are transmitted or inputted to the programmable logic controller (PLC) 43. The PLC controls the second inverter 35 so as to convert DC to AC with a controlled frequency. The frequency is controlled by a programmed logic in the PLC depending on the voltage at point A and the rotational speed of the flywheel. The voltage at the point A is compared with a set voltage value V.sub.0 which can be pre-set manually in the programmed logic).
Takehara does not expressly disclose a current acquisition device adapted to acquire current emerging at the DC-voltage side connection of the rectifier; a controller adapted to control the current emerging at the DC-voltage side connection of the rectifier toward a setpoint value by controlling a torque of the first electric motor.
However, Huang teaches a current acquisition device (Huang Fig. 2, 34) adapted to acquire current emerging at the DC-voltage side connection of the rectifier (Huang Fig. 2, 22); 
a controller (Huang Fig. 2, 38) adapted to control the current emerging at the DC-voltage side connection of the rectifier toward a setpoint value by controlling a torque of the first electric motor Huang ([0038], The processor 38 also receives feedback signals from voltage and/or current sensors positioned within the motor drive 9. Sensors 34 may be provided to measure the voltage and/or current on the DC bus 24, and additional sensors 36, 46 may be provided to measure voltage and/or current on one, two, or all three phases of the outputs, 14 or 18. The program executes a control routine responsive to the reference signal and to the feedback signals and generates a desired voltage reference signal 102, 112, see also FIGS. 7-10. The processor 38 also executes a modulation routine, such as pulse width modulation (PWM), to generate switching signals, 35 or 45, to control the switches 31 of each inverter section 32 or 42 responsive to the desired voltage reference signal 102, 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a current acquisition device adapted to acquire current emerging at the DC-voltage side connection of the rectifier; a controller adapted to control the current emerging at the DC-voltage side connection of the rectifier toward a setpoint value by controlling a torque of the first electric motor as taught by Huang in the system of Takehara as a design choice as current may be more accurate to detect and control in the application at use.
Regarding Claim 2, Takehara in view of Huang teach the system according to claim 1, 
Takehara in view of Huang according to claim 1 does not expressly disclose wherein the first electric motor is adapted to operate in a generator mode and to supply current to the second electric motor when operating in the generator mode.
However, Huang teaches wherein the first electric motor is adapted to operate in a generator mode and to supply current to the second electric motor when operating in the generator mode (Huang [0024] FIG. 9 is a graphical representation of the current drawn by two motors where one motoring is in a regenerative mode of operation and the other motor is in a motoring mode of operation and the pair of carrier signals are aligned with each other; [0025] FIG. 10 is a graphical representation of the current drawn by two motors where one motoring is in a regenerative mode of operation and the other motor is in a motoring mode of operation and the pair of carrier signals are offset from each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the first electric motor is adapted to operate in a generator mode and to supply current to the second electric motor when operating in the generator mode as taught by Huang in the system of Takehara for the purpose to have the reactive current generated by the second inverter at least partially cancel the reactive current generated by the first inverter the DC bus current, therefore, has a lower total reactive current present compared to the reactive current that would be generated by either inverter operating alone.
Regarding Claim 9, Takehara in view of Huang teach the system according to claim 1, wherein the controller is adapted to determine power at the DC-voltage side connection of the rectifier and to control the power to a minimum (Takehara [0041] The rest power is controlled by a second inverter 35. A second induction motor 37 is driven by the rest power and is controlled by the second inverter to rotate the flywheel 41. The rest power is stored in the flywheel rotational energy when the voltage at point A is-high. The system works so as to retrieve power from the flywheel rotational energy and supply the lack of electricity when the voltage at the point A is low).
Regarding Claim 12, Takehara in view of Huang teach the system according to claim 1, wherein the controller is adapted to acquire a rotational frequency of the first electric motor and to determine the torque of the first electric motor in accordance with the rotational frequency (Takehara [0028], [0037], and [0042]).
Regarding Claim 14, Takehara teaches a method, comprising: 
supplying an AC voltage from an electrical AC-voltage supply network (Fig. 3, 13) to an AC-voltage side connection of a rectifier (Fig. 3, 15); 
feeding a DC voltage from a DC-voltage side connection of the rectifier (Fig. 3, 15) to a DC-voltage side connection of a first inverter (Fig. 3, 35) and to a DC-voltage side connection of a second inverter (Fig. 3, 17); 
acquiring voltage emerging at the DC-voltage side connection of the rectifier by a voltage acquisition device included in the first inverter (Fig. 3, Point A); 
feeding a first electric motor (Fig. 3, 37) by the first inverter (Fig. 3, 35); 
driving a flywheel energy store (Fig. 3, 41) by the first electric motor (Fig. 3, 37); 
feeding a second electric motor (Fig. 3, 19) by the second inverter (Fig. 3, 17); and 
controlling the current emerging at the DC-voltage side connection of the rectifier toward a setpoint value by controlling a torque of the first electric motor ([0042] The measured voltage at point A, and the rotational speed detected by a tachometer or pulse generator 39 which is connected to the flywheel 41, are transmitted or inputted to the programmable logic controller (PLC) 43. The PLC controls the second inverter 35 so as to convert DC to AC with a controlled frequency. The frequency is controlled by a programmed logic in the PLC depending on the voltage at point A and the rotational speed of the flywheel. The voltage at the point A is compared with a set voltage value V.sub.0 which can be pre-set manually in the programmed logic).
Takehara does not expressly disclose a current acquisition device adapted to acquire current emerging at the DC-voltage side connection of the rectifier; a controller adapted to control the current emerging at the DC-voltage side connection of the rectifier toward a setpoint value by controlling a torque of the first electric motor.
However, Huang teaches a current acquisition device (Huang Fig. 2, 34) adapted to acquire current emerging at the DC-voltage side connection of the rectifier (Huang Fig. 2, 22); 
a controller (Huang Fig. 2, 38) adapted to control the current emerging at the DC-voltage side connection of the rectifier toward a setpoint value by controlling a torque of the first electric motor (Huang [0038], The processor 38 also receives feedback signals from voltage and/or current sensors positioned within the motor drive 9. Sensors 34 may be provided to measure the voltage and/or current on the DC bus 24, and additional sensors 36, 46 may be provided to measure voltage and/or current on one, two, or all three phases of the outputs, 14 or 18. The program executes a control routine responsive to the reference signal and to the feedback signals and generates a desired voltage reference signal 102, 112, see also FIGS. 7-10. The processor 38 also executes a modulation routine, such as pulse width modulation (PWM), to generate switching signals, 35 or 45, to control the switches 31 of each inverter section 32 or 42 responsive to the desired voltage reference signal 102, 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a current acquisition device adapted to acquire current emerging at the DC-voltage side connection of the rectifier; a controller adapted to control the current emerging at the DC-voltage side connection of the rectifier toward a setpoint value by controlling a torque of the first electric motor as taught by Huang in the system of Takehara as a design choice as current may be more accurate to detect and control in the application at use.
Regarding Claim 15, Takehara in view of Huang teach the method according to claim 14, 
Takehara in view of Huang according to claim 1 does not expressly disclose further comprising: operating the first electric motor in a generator mode; and supplying current from the first electric motor to the second electric motor when the first electric motor is operating in the generator mode.
However, Huang teaches operating the first electric motor in a generator mode; and supplying current from the first electric motor to the second electric motor when the first electric motor is operating in the generator mode (Huang [0024] FIG. 9 is a graphical representation of the current drawn by two motors where one motoring is in a regenerative mode of operation and the other motor is in a motoring mode of operation and the pair of carrier signals are aligned with each other; [0025] FIG. 10 is a graphical representation of the current drawn by two motors where one motoring is in a regenerative mode of operation and the other motor is in a motoring mode of operation and the pair of carrier signals are offset from each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement operating the first electric motor in a generator mode; and supplying current from the first electric motor to the second electric motor when the first electric motor is operating in the generator mode as taught by Huang in the system of Takehara for the purpose to have the reactive current generated by the second inverter at least partially cancel the reactive current generated by the first inverter the DC bus current, therefore, has a lower total reactive current present compared to the reactive current that would be generated by either inverter operating alone.
Regarding Claim 19, Takehara in view of Huang teach the method of claim 14, further comprising: 
determining power at the DC-voltage side connection of the rectifier; and controlling the power to a minimum (Takehara [0041] The rest power is controlled by a second inverter 35. A second induction motor 37 is driven by the rest power and is controlled by the second inverter to rotate the flywheel 41. The rest power is stored in the flywheel rotational energy when the voltage at point A is-high. The system works so as to retrieve power from the flywheel rotational energy and supply the lack of electricity when the voltage at the point A is low).
Regarding Claim 21, Takehara in view of Huang teach the method of claim 14, further comprising: 
acquiring a rotational frequency of the first electric motor; and determining the torque of the first electric motor in accordance with the rotational frequency (Takehara [0028], [0037], and [0042]).
Claims 3-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takehara, in view of Huang, further in view of Mirzaei US 20140064986 A1 (Hereinafter “Mirzaei”).	
Regarding Claim 3, Takehara in view of Huang teach the system according to claim 1,  
Takehara in view of Huang does not expressly disclose wherein the first electric motor includes a fan connected to the flywheel energy store.
However, Mirzaei teaches the first electric motor includes a fan (Mirzaei Fig. 2, 160) connected to the flywheel energy store.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the first electric motor includes a fan connected to the flywheel energy store as taught by Mirzaei in the system of Takehara in view of Huang, for the purpose to cool traction motors 125 and 135.
Regarding Claim 4, Takehara in view of Huang and Mirzaei teach the system according to claim 3, wherein the fan  (Mirzaei Fig. 2, 160) is adapted to generate airflow to cool the second electric motor and/or the second inverter (Mirzaei [0021], the lower voltage AC power may be used to drive a traction blower motor 160 configured to cool traction motors 125 and 135).
Regarding Claim 5, Takehara in view of Huang and Mirzaei teach the system according to claim 1, wherein the flywheel energy store includes a mass-rich fan (Mirzaei [0021], the lower voltage AC power may be used to drive a traction blower motor 160 configured to cool traction motors 125 and 135).
Regarding Claim 16, Takehara in view of Huang teach the method of claim 14,
Takehara in view of Huang does not expressly disclose wherein the first electric motor includes a fan connected to the flywheel energy store, the method further comprising cooling the second electric motor and/or the second inverted by airflow generated by the fan.
However, Mirzaei teaches the first electric motor includes a fan (Mirzaei Fig. 2, 160)  connected to the flywheel energy store, the method further comprising cooling the second electric motor and/or the second inverted by airflow generated by the fan (Mirzaei [0021], the lower voltage AC power may be used to drive a traction blower motor 160 configured to cool traction motors 125 and 135).
Allowable Subject Matter
Claims 6-8, 10-11, 13, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dawes US 20110203779 A1 teaches a cooling system and power control apparatus provides an uninterruptible power supply. In one embodiment, the uninterruptible power supply provides power to an air conditioning system for cooling telecommunications equipment in the case of an AC power failure. Embodiments of the present invention include a first port configured for coupling with a primary power supply; a second port configured for coupling with a secondary power supply, wherein the secondary power supply is a backup power source that allows the cooling system to operate when the primary power supply exceeds predetermined operating conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 57-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CORTEZ M COOK/Examiner, Art Unit 2846